Citation Nr: 0119405	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  99-20 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for breathing problems.

2.  Entitlement to service connection for gastroesophageal 
reflux disease.

3.  The propriety of the initial evaluation of 10 percent 
assigned for the residuals of a lacunar infarction from May 
1, 1997.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


REMAND

The veteran had active service from September 1970 to May 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (RO's) in Montgomery, Alabama 
and Columbia, South Carolina.  In November 1998, the claims 
file was transferred from the former to the latter RO.

The Board notes a claim of entitlement to service connection 
for a kidney condition and a claim of entitlement to an 
increased evaluation for depression have been treated in 
rating decisions issued in December 2000 and May 2001, 
respectively.  Should the veteran file a timely notice of 
disagreement (NOD) concerning either or both of those claims, 
the RO is to take all appropriate action with respect 
thereto, including all action required by the Veterans Claims 
Assistance Act of 2000.  See generally Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

i.  Breathing problems
Gastroesophageal reflux disease

The veteran presented his claims of entitlement to service 
connection for breathing problems and for gastroesophageal 
reflux disease in October 1998 and November 1998, 
respectively.  By rating action dated in April 1999, the RO 
denied the claims. The veteran initiated an appeal of the 
denials by filing a NOD in July 1999.  A statement of the 
case (SOC) was issued later in July 1999.  The issues were 
listed as entitlement to service connection for esophageal 
reflux disease and a breathing problem.  However, the SOC 
contained decisions as to the issues of entitlement to 
service connection for esophageal reflux disease and kidney 
disease.  

In December 2000, the RO provided a supplemental statement of 
the case (SSOC) dealing appropriately with the issues of 
entitlement to service connection for esophageal reflux 
disease and breathing problems.  In February 2001 the 
veteran's representative filed a VA Form 646 announcing the 
intention to perfect the appeal of the RO's determination of 
the claim.  The Board finds that the VA Form 646 met the 
definition of a substantive appeal.  See 38 C.F.R. § 20.202 
(2000).  The Board will also regard the VA Form 646 as a 
substantive appeal that has been timely filed, although it 
appears that it was in fact submitted several days beyond the 
deadline established by VA regulations.  See Beyrle v. Brown, 
9 Vet. App. 24, 28 (1996); Rowell v. Principi, 4 Vet. App. 9, 
17 (1993); 38 C.F.R. § 20.302(b) (2000).  The Board declines 
to apply the rule concerning timeliness of a substantive 
appeal so strictly as to cause the claimants to forfeit his 
rights to appellate consideration of the claim in concern.  
Such a result is not demanded by the VA adjudication system, 
which is "paternalistic,"  Collaro v. West, 136 F.3d 1304, 
1309-10 (Fed. Cir. 1998),"uniquely pro-claimant," Hodge v. 
West, 155 F.3d 1356, 1362-64 (Fed. Cir. 1998), and governed 
by principles of fairness and notice.  See Marsh v. West, 11 
Vet. App. 468, 471 (1998).  

The RO denied the claims of entitlement to service connection 
for gastroesophageal reflux disease and for breathing 
problems as not well grounded.  However, the Veterans Claims 
Assistance Act of 2000 (VCAA), which was signed into law in 
November 2000, during the course of the veteran's appeal, 
revised and amended 38 U.S.C. § 5107 to eliminate the 
requirement that a claimant present a well-grounded claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000).  It thus superseded 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
which held that VA cannot assist in the development of 
evidence concerning a claim that is not first found to be 
"well grounded."  Under the VCAA, VA has a duty to assist a 
claimant in obtaining evidence that would substantiate his or 
her claim for a benefit, and to provide the claimant with 
certain kinds of notice, before adjudicating that claim.  The 
veteran is entitled to the benefit of this new law.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (where 
the law changes after a claim has been filed or reopened, but 
before the administrative or judicial appeal process has been 
concluded, then, unless Congress has provided otherwise, the 
version most favorable to the appellant will apply).

As the RO found only that the claims of entitlement to 
service connection for breathing problems and for 
gastroesophageal reflux disease were not well grounded, and 
as the record reveals that further development of evidence on 
each issue is required, the claims must be remanded.  On 
remand, the RO must adjudicate each claim on its merits, 
after ensuring that it first has fulfilled the duties set out 
in the VCAA.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
See also Luyster v. Gober, 14 Vet. App. 186 (2000) (per 
curiam order) (holding that the VCAA is applicable to claims 
denied as not well grounded).  

The VCAA reaffirms and expands upon VA's obligation under the 
former law to assist the claimant with the development of 
evidence.  The VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical and lay evidence that is necessary to 
substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  The 
VCAA also provides that VA must make reasonable efforts to 
obtain records pertinent to a claim and if the records cannot 
be secured, so notify the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Furthermore, under the VCAA, VA must supply a 
medical examination or opinion if such is necessary to make a 
decision on a claim for compensation.  Id.  

The Board finds that these obligations have not been fully 
satisfied with respect to either claim.  The issue in each 
instance is entitlement to service connection.  In general, 
service connection may be awarded when a veteran has a 
disability resulting from injury or disease incurred in or 
aggravated by "active service."  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (2000).  Various possible sets of 
facts may support an award of service connection.  Thus, 
service connection can be granted where a veteran has been 
observed in service (or an applicable post-service 
presumptive period) to have a disorder or symptoms thereof, 
the symptomatology associated with that disorder is 
manifested with continuity after service, and competent 
evidence relates the present condition to that post-service 
symptomatology or an in-service injury.  Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

However, service connection always requires proof of three 
basic propositions: the existence of current disability, the 
incurrence or aggravation of an injury or disease during 
service, and a nexus, or causal relationship, between that 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Furthermore, 
these essential elements of a service connection claim must 
be shown by competent evidence, which may be lay or medical 
depending on the proposition in concern.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  When the proposition is shown to be 
of a medical nature, such as medical nexus, etiology, or 
diagnosis, then medical evidence is required.  Voerth v. 
West, 13 Vet. App. 117, 120 (1999).

The record in this case shows that the veteran currently has 
a diagnosis of gastroesophageal reflux disease.  This 
diagnosis was entered in the report of a VA examination that 
the veteran received in January 1999.  Moreover, his service 
medical records show that he was treated frequently for 
gastrointestinal problems during active service.  However, 
the record lacks a medical opinion addressing the question 
whether it is at least as likely as not that a relationship 
exists between a disease or injury that the veteran 
experienced during active service and the gastroesophageal 
reflux disease that he currently exhibits.  The January 1999 
VA examination did not answer this question.  Moreover, it 
was stated in the examination report that the examiner did 
not have the opportunity to review the claims file, the 
contents of which included the veteran's service and post-
service medical records.

Likewise, the record shows that the veteran currently has a 
diagnosis of "episodes of shortness of breath," which was 
entered in the report of a VA examination that he received in 
February 1999.  His service medical records reflect that the 
veteran repeatedly complained of shortness of breath during 
his active service, particularly during the decade 
immediately preceding his 1990 retirement.  Possible 
etiologies, including musculoskeletal injury, sarcoidosis, 
and allergies, were explored at that time, it appears, but 
the veteran was not diagnosed with a specific pulmonary or 
pleural disorder.  During his retirement examination, which 
was conducted in August 1990, he again reported shortness of 
breath.  Post-service medical records document the same 
complaint.  Among the discharge diagnoses stated in a VA 
hospital summary for a period of hospitalization in April and 
May 1994 is "hypoxemia - - etiology undetermined."  

As with the claim of entitlement to service connection for 
gastroesophageal reflux disease, however, the record lacks a 
medical opinion addressing the question whether the symptoms 
currently shown by the veteran as likely as not have an 
etiology involving a disease or injury that he experienced 
during his active service.  The provider of the February 1999 
VA examination did state that the episodes of shortness of 
breath "make one consider the possibility of paroxysmal 
nocturnal dyspnea" as well as the veteran's "history of 
panic disorder."  This tentative and somewhat speculative 
opinion, however, does not squarely address the question of 
the etiology of the veteran's shortness of breath since 
service.  Indeed, the examiner, like the provider of the 
January 1999 VA examination, noted that he had not had the 
opportunity to review the claims file before conducting the 
examination and preparing his report.

Therefore, the claims on appeal must be remanded so that 
medical opinions may be obtained from physicians on the 
question of the etiology of the veteran's current 
gastroesophageal reflux disease and episodes of shortness of 
breath, respectively. Each medical opinion must be rendered 
after examination of the veteran and thorough review of the 
claims file.  See Green v. Derwinski, 1 Vet. App. 121 (1991) 
(VA's duty to assist includes affording a claimant a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment).  

ii. Lacunar infarction

In a May 1997 rating decision, the RO granted the veteran 
service connection for a lacunar infarction secondary to his 
service-connection hypertension.  A rating for stroke 
residuals was assigned under 38 C.F.R. § 4.124a, Diagnostic 
Code of 100 percent from October 22, 1996 and noncompensable 
from May 1, 1997.  The veteran appealed, and in April 1999, 
the RO increased the disability rating from May 1, 1997 to 10 
percent.  

The veteran is considered on this appeal to be seeking the 
maximum benefit allowed by law and regulation for his 
service-connected left knee disability.  See AB v. Brown, 6 
Vet. App. 35 (1993).  Although the evaluation of the 
disability was increased during the course of the appeal, the 
veteran has not been granted the maximum rating potentially 
available.  See 38 C.F.R. § 4.124a (2000).  Therefore, his 
appeal of the May 1997 rating decision remains viable.  Id.

In May 1999, the veteran was diagnosed during a VA 
examination with residuals that had not been identified in 
previous examinations, impairment of memory and chronic 
headache.  Under the rating provisions applicable to stroke 
residuals, symptoms such as "headaches" and "impairment of 
mental functions" are to be taken into account by the 
adjudicator.  Subjective residuals will be accepted when 
consistent with the disease and not more likely attributable 
to other disease or no disease.  38 C.F.R. § 4.124a and Note; 
see also 38 C.F.R. § 4.14 (2000).  The claims file reveals 
that memory loss has been taken into account in the 
evaluation of the veteran's service-connected depression.  
However, headaches have not been considered in the evaluation 
of any of the veteran's service-connected disabilities.  
Thus, the findings concerning headaches in the May 1999 VA 
examination report are pertinent to the instant claim.  

In May 2001, the RO transferred the claims file to the Board 
without having furnished the veteran with an SSOC reviewing 
the claim in the light of this evidence.  There is no legal 
authority for a veteran to waive initial RO consideration of 
evidence received by the RO when the case is properly before 
it and that evidence is not duplicative of evidence discussed 
in a prior SOC (or SSOC) and is relevant to the issue in 
concern, nor may an SSOC be waived in such a situation.  
Therefore, the RO must consider the additional evidence, 
readjudicate the claim, and issue an appropriate SSOC if the 
full benefit sought by the veteran is not granted.  38 C.F.R. 
§§ 19.31, 19.37(a) (2000).  Thus, the claim must be remanded.  

In addition, the Board notes that this is a case in which the 
disability rating at issue was rendered with a grant of 
service connection.  The Court has held that under such 
circumstances, the evaluation of the disability must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126, (1999).  Accordingly, the evidence pertaining 
to an original evaluation might require the issuance of 
separate, or "staged," ratings of the disability based on 
the facts shown to exist during separate periods of time.  
Id. Hence, on remand the RO also must consider whether staged 
ratings may be warranted.  

iii.  Hypertension
Status post medial meniscectomy, left knee

In the April 1999 rating decision referred to above, the RO 
also denied a claim of entitlement to an increased evaluation 
for hypertension and increased the evaluation of status post 
medial meniscectomy, left knee from 20 percent to 30 percent 
from April 15, 1996.  In July 1999, the veteran filed a VA 
Form 21-4138, Statement in Support of Claim, which he 
characterized as a notice of disagreement with the April 1999 
rating decision.  Among the decisions he expressed 
disagreement with, were the RO's assignment of a combined 90 
percent evaluation for his service connected disabilities.  
Such a general or vague NOD, could serve to place in 
appellate status the evaluations provided for all of the 
veteran's service connected disabilities.  Collaro v. West, 
136 F.3d 1304, 1310 (Fed. Cir. 1998).

The RO has not issued an SOC concerning those claims, 
although court precedent requires that the RO issue an SOC or 
clarify the veteran's intentions.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  Hence, this matter must be remanded so 
that the veteran or his representative may clarify whether an 
appeal of those issues has been intended and the RO may take 
any actions that then appear to be required.

The veteran is hereby advised that the Board will exercise 
appellate jurisdiction over the claim only if after receiving 
an SOC, he files a timely substantive appeal that complies 
with the provisions of 38 U.S.C.A. § 7105 (West 1991).

Therefore, in light of the foregoing and the Veterans Claims 
Assistance Act of 2000, this case is REMANDED for the 
following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (VCAA), in addition to that requested 
below, is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  

2.  The RO should review each written 
communication from the veteran or his 
representative received during the period 
within which a timely NOD with the rating 
decision issued in April 1999 could have 
been filed, to include the VA Form 21-
4138, Statement in Support of Claim, 
filed by the veteran in July 1999.  

3.  The RO should then ask the veteran to 
clarify whether any such communication 
was intended as an NOD with the RO's 
determination of any issue, other than 
the issues of entitlement to service 
connection for breathing problems and 
entitlement to service connection for 
gastroesophageal reflux disease.  

4.  If the reply to this inquiry shows 
that the veteran intended to file an NOD 
concerning any issue or issues other than 
those of entitlement to service 
connection for breathing problems and 
gastroesophageal reflux disease, 
respectively, then for each such issue 
the RO should evaluate whether the 
written communication specified by the 
veteran constitutes an and if finding in 
the affirmative, should address the issue 
in an SOC furnished to the veteran and 
his representative.  The veteran must be 
advised in the SOC that he must submit a 
timely substantive appeal of each issue 
dealt with therein in order to perfect 
his right to appellate review thereof by 
the Board.  

5.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any medical or lay evidence not 
currently of record supporting his claims 
of entitlement to service connection for 
breathing problems and gastroesophageal 
reflux disease, respectively, and to a 
greater original evaluation from May 1, 
1997 for the residuals of a lacunar 
infarction.  After the veteran responds, 
the RO should attempt to secure from any 
sources that he has identified all 
records or other documentation not 
currently of record.  All attempts to 
secure this evidence must be documented 
in the claims file.  If, after making 
reasonable efforts, the RO is unable to 
secure any evidence, it must notify the 
veteran and (a) identify the specific 
records that it is unable to obtain; (b) 
briefly explain the efforts it has made 
to obtain that evidence; and (c) describe 
any further action will take with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

6.  Thereafter, the veteran should be 
afforded pulmonary and gastrointestinal 
examinations by to determine whether his 
current breathing problems and 
gastroesophageal reflux disease, are 
related to diseases or injuries in 
service.  Any indicated diagnostic tests, 
studies, and consultations should be 
accomplished.  All pertinent 
symptomatology, findings, and diagnoses 
should be reported in detail.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study, and each examination 
report should reflect that such a review 
was made.  

The examiner conducting the 
gastrointestinal examination should state 
whether it is at least as likely as not 
that the current gastroesophageal reflux 
disease is etiologically related to the 
symptomatology identified in service.

The examiner conducting the pulmonary 
examination should endeavor to enter a 
specific diagnosis or diagnoses for all 
breathing problems exhibited by the 
veteran and as to each disorder 
diagnosed, should state whether it is at 
least as likely as not that it is 
etiologically related to active service.  

A complete rationale for all opinions 
expressed should be provided.

7.  The veteran is hereby notified that 
it is his responsibility to report for 
the VA examinations and to cooperate in 
the development of the claims.  Failure 
to report for a VA examination without 
good cause may result in the denial of 
his claims.  38 C.F.R. § 3.655 (2000).  
In the event that he does not report for 
either or both of the aforementioned 
examinations, documentation should be 
obtained which shows that notice of the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

8.  After the VA pulmonological and 
gastroenterological examinations have 
occurred, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this Remand.  If a report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

9.  The RO should then readjudicate the 
claims of entitlement to service 
connection for breathing problems and for 
gastroesophageal reflux disease on the 
merits.  If a benefit sought on appeal 
remains denied, the RO should provide the 
veteran and his representative with an 
SSOC with respect to the claim in concern 
and allow them an adequate opportunity to 
respond.

10.  Also, the RO should readjudicate the 
issue of the propriety of the initial 
evaluation of 10 percent assigned for the 
residuals of a lacunar infarction from 
May 1, 1997 in light of the May 1997 VA 
examination report and any other 
additional evidence.  38 C.F.R. 
§ 19.37(a).  In accordance with 
Fenderson, the possibility of "staged" 
ratings should be considered.  If the 
benefit sought on appeal remains denied, 
the RO should provide the veteran and his 
representative with an SSOC and allow 
them an adequate opportunity to respond. 

The case should then be returned to the Board for any 
appropriate appellate review.

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the veteran until she 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


